Citation Nr: 1023580	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-38 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for a 
low back disability.

2.  Entitlement to an evaluation greater than 10 percent for a 
left knee disability.

3.  Entitlement to a compensable evaluation for hepatitis C.


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971 and from October 1976 to January 2002.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Jurisdiction over this case was 
subsequently returned to the RO in Winston-Salem, North Carolina.

As the Veteran has not appealed the April 2010 RO decision 
reducing his right knee disability evaluation from 10 percent to 
a noncompensable evaluation, the Board has no jurisdiction over 
the matter at this time.

In May 2009, the Veteran requested an RO hearing.  The RO 
scheduled the Veteran's hearing for December 2009.  The Veteran 
subsequently withdrew his hearing request in December 2009.  

The  issue of a total disability evaluation based upon individual 
unemployability due to service-connected disability (TDIU) has 
been raised by the record in an August 2009 letter written by the 
Veteran's private physician, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Also, the issue of a 
left knee scar has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over these issues 
and they are referred to the AOJ for appropriate action.  

The issues of a compensable evaluation for hepatitis C is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The Veteran's left knee disability with degenerative 
arthritis is productive of objective evidence of instability but 
with no compensable loss of flexion or extension.

2.  The Veteran's low back disorder is productive of back spasm 
with forward flexion to 80 degrees; the Veteran, however, has 
denied incapacitating episodes, and there is no evidence of 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
degenerative changes of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5260 (2009).

2.  The criteria for a separate 10 percent evaluation for 
instability of the left knee, beginning August 17, 2006, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2009).

3.  The criteria for a 20 percent evaluation for degenerative 
changes of the low back and spondylosis, beginning August 17, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45 4.71a, Diagnostic Codes 5242 and 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  

The Veteran has established his status as a veteran.  He received 
notice as to the notice elements outlined in Pelegrini and the 
second, third, fourth and fifth elements outlined in Dingess, via 
a letter sent in September 2007.  

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).
VA has obtained the Veteran's service treatment records and VA 
treatment records.

The Board acknowledges that it appears that the Veteran's claims 
file was not available for review at the October 2007 
examinations.

The case of Green v. Derwinski, 1 Vet. App. 121 (1991), held that 
VA's duty to assist includes conducting a thorough and 
contemporaneous medical examination that takes into account the 
records of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  The Court, 
however, has never held that in every case an examiner must 
review all prior medical records before issuing a medical opinion 
or diagnosis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  
The Court recently held that the absence of claims file review 
does not necessarily render an examination inadequate or reduce 
the probative value of a medical opinion.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

The Board observes that the purpose of the October 2007 
examinations was to determine the current severity of the 
Veteran's left knee and back disability.  On review, the 
examinations contain findings sufficient for rating purposes and 
additional examinations, to include claims file review, are not 
warranted.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

II.  Increased Rating Claims

A.  Applicable laws and regulations 

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

B.  Left Knee Disability 

In August 2007, the Veteran filed a claim for a greater 
evaluation for his left knee disability.  At that time, the 
Veteran was assigned a 10 percent evaluation for bilateral knee 
osteoatropathy.  In the appealed November 2007 rating decision, 
the RO assigned a temporary evaluation of 100 percent effective 
June 29, 2007 for surgical treatment necessitating convalescence 
for the left knee.  An evaluation of 10 percent was assigned from 
September 1, 2007 for the left knee.  

The RO has evaluated the Veteran's left knee disorder under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5260.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under this 
section, degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and not 
added, under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  Diagnostic Code 5003 
also allows for evaluation in cases where there is an absence of 
limitation of motion.  With x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, a 10 
percent evaluation is warranted.  With x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, a 20 
percent evaluation is assigned.  

Diagnostic Code 5260 concerns limitation of flexion of the leg.  
A noncompensable (zero percent evaluation) is assigned for 
flexion limited to 60 degrees.  Flexion limited to 45 degrees 
warrants a 10 percent evaluation.  In cases of flexion limited to 
30 degrees, a 20 percent evaluation is in order.  A 30 percent 
evaluation is warranted for flexion limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension to 10 degrees 
warrants a 10 percent evaluation, whereas limitation of extension 
to 15 degrees warrants a 20 percent evaluation.  

A June 2006 VA x-ray report noted soft tissue density behind the 
left knee, which could represent a Baker's cyst/hematoma.  An 
August 2006 MRI notes an old, chronic, tear of the medial 
meniscus with an associated Baker's cyst and osteoarthritis.  A 
December 2006 MRI showed a stable Baker's cyst, Grade I 
chondromalacia, and a "lunge" lesion manifested by Grade IV 
chondromalacia.  The Veteran subsequently underwent left knee 
surgery in June 2007.   Prior to the surgery, the Veteran 
reported left knee pain and numbness.  The private examination 
prior to the surgery showed full extension and flexion.  There 
was no valgus or varus abnormality.  There was no instability of 
the knee.  The Veteran had a negative Lachman test.

A January 2007 letter from the Veteran's private physician stated 
that the Veteran had significant knee degenerative joint disease.

In October 2007, the Veteran was afforded a VA examination for 
his knee disabilities.  The Veteran reported chronic pain in the 
knees, but mostly in his left knee.  He was treated with Motrin 
and Celebrex.  He reported having surgery in June 2007 to remove 
a large Baker's cyst.  He had no episodes of dislocation or 
subluxation.  Upon examination, the examiner noted a scar on the 
left knee on the medial aspect going across the joint line 
measuring 6 inches.  It is a well healed surgical scar.  There 
was some fluid noted adjacent to the patella tendon but not a 
great deal.  The left knee extended to 0 degrees.  Flexion of the 
left knee was to 95 degrees.  He was unable to do knee bends due 
to limited motion of the left knee.  The examiner opined that the 
left knee was stable with no movement laterally or medially and 
no drawer sign.  He had pain with movement on flexion of both 
knees, but repetitive movement of the knees was completed without 
alternation of range of motion.  He had obvious pain with 
attempting to flex the left knee greater than 95 degrees.  There 
was no ankylosis.  MRI of the left knee showed significant 
chondromalacia and fractures within the cartilage.  There was an 
old displaced fracture of the head of the tibia.  The examiner 
diagnosed the Veteran with degenerative joint disease of the 
knees bilaterally, chondromalacia of significant degree of the 
left knee patella, and a Baker cyst of the left knee excised June 
2007.  

In a January 2008 VA treatment record, the Veteran reported 
numbness and instability in the left knee.  The nurse who 
examined the Veteran noted that the Veteran had left knee 
arthralgai with collateral ligament instability status-post knee 
surgery.  

In January 2008, the Veteran's private physician, Dr. M., stated 
that the Veteran had significant knee degenerative joint disease.  
Following the surgery, the Veteran had persistent tingling and 
numbness along with pain and tenderness of his left knee.   

An April 2008 private treatment record shows that the Veteran 
reported numbness over the anterior knee and noted that he had 
occasional giving way and occasional catching of his left knee.  
Upon examination, there was numbness over the anterior knee.  
There was no valgus or varus abnormality.  The Veteran had full 
flexion and extension of his knee.  There was no pain with 
flexion or extension.  The McMurray's test and the Steinman test 
were both negative.  There was no retropatellar discomfort.  
There was no valgus or varus instability of the knee.  The 
Lachman test was also negative.  The Veteran had normal sensation 
to light touch.  

In a June 2008 VA treatment record, the Veteran reported pain in 
his left knee.  

A January 2009 private treatment record shows flexion to 115 
degrees for the left knee.  The knee was also stable to anterior, 
posterior, varus and valgus stress.  He had some medial side 
joint line tenderness.  The Veteran denied any mechanical 
symptoms of either knee.  Motor strength was intact and 
neurovascularly intact distally.  The MRI of the left knee was 
reviewed which showed what appears to be a new tear of the 
posterior horn of the medial meniscus.  He also had a small 
Baker's cyst which appears smaller in the prior MRI consistent 
with the excision.  It also showed degenerative joint disease.

In an August 2009 letter, the Veteran's private physician, Dr. 
M., noted the severity of his knee and back disabilities.  She 
stated that the Veteran had significant knee degenerative joint 
disease.  The Veteran was trying to change his job since he was 
no longer able to comfortably serve as an armed security guard on 
his feet.  He took daily anti-inflammatory medication for his 
back and knee pain.  Following surgery, the Veteran had 
experienced persistent tingling and numbness along with pain in 
his knee and tenderness.

An October 2009 MRI of the left knee showed small nondisplaced 
tears of the medial meniscus, ganglion cyst and mild partial tear 
of the ACL. 

In November 2009, the Veteran's private physician, Dr. R, wrote a 
letter explaining the severity of his left knee disability.  He 
noted that he has osteoarthritis affecting his knees, and he is 
unable to stand for long periods of time.  He further stated that 
the Veteran's work worsened his symptoms.

In November 2009, the Veteran was prescribed knee braces for both 
his knees due to buckling and pain in both knees.    

After reviewing the Veteran's claims file, the Board notes that 
the evidence shows that flexion has not been limited to less than 
115 degrees.  The Veteran has exhibited pain on motion of the 
knees, but there is no evidence showing additional limitation 
upon repetitive flexion.  

Under 38 C.F.R. § 4.71a, Plate II, normal range of motion of the 
knee encompasses extension to zero degrees and flexion to 140 
degrees.  In this case, the combination of nearly normal range of 
motion of the left knee, findings of pain and x-ray findings of 
degenerative joint disease equates to the criteria for a 10 
percent rating, but not more, under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, a 20 percent rating is warranted if there 
is x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations.  There has been no evidence of any incapacitating 
episodes.  Therefore, a higher rating under Diagnostic Code 5003 
is not warranted.

The evidence shows that the Veteran has reported occasional 
giving way of his left knee.  In November 2009, the Veteran's 
private physician prescribed the Veteran knee braces due to 
buckling and pain in his knees.  Since the evidence shows lateral 
instability, the Board finds that an additional 10 percent 
evaluation is warranted for the Veteran's left knee.  See 
VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 
14, 1998).  

The Board has also considered whether there exists any other 
basis for an increased evaluation.  However, there is no evidence 
of ankylosis (Diagnostic Code 5256); dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint (20 percent under Diagnostic Code 5258); 
tibia or fibula impairment (Diagnostic Code 5262); extension 
limited to 15 degrees (20 percent under Diagnostic Code 5261) or 
flexion limited to 30 degrees (20 percent under Diagnostic Code 
5260).  Accordingly, there exists no other basis for higher 
evaluation for the service-connected left knee disorder.

Finally, the Board is aware that the VA Office of General Counsel 
has held that separate disability evaluations may be assigned in 
certain cases of limitation of both flexion and extension of the 
knee.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  There is no basis 
for separate evaluations for flexion and extension, as the 
Veteran does not have sufficient limitation of flexion or 
extension under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  

It is for these reasons that the Board has also determined that 
staged ratings, pursuant to Hart, are not warranted in this case.

The proper effective date for increased rating claims is the 
earliest date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year from such date; otherwise, the effective date is 
the date of receipt of claim for increased rating.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2009).  In making the determination that 
entitlement to an increased rating of 10 percent for instability 
of the knee had occurred as of August 17, 2006, the Board has 
considered all of the evidence of record, regardless when it was 
received, and has not limited the evidence considered to a one 
year period prior to receipt of claim for increased rating.  See 
Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

As indicated in Hazan, 10 Vet. App. at 522, in this case, the 
Board has determined that the language "within one year from such 
a date" in 38 U.S.C.A. § 5110(b)(2) and similar regulatory 
language in 38 C.F.R. § 3.400(o)(2) do not preclude the 
assignment of an effective date for the 10 percent increased 
rating earlier than the date of receipt of increased rating 
claim.  In reaching the conclusion that the evidence of record in 
this case shows that the "earliest" date of factually 
ascertainable increase included the entire one year period prior 
to the date of receipt of the claim for increased rating rather 
than reading the statutory and regulatory requirements as 
invoking a closed one year period based upon when the evidence 
first showed that entitlement arose, the Board has applied the 
rule of resolving such interpretive doubt in the Veteran's favor.  
See Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 555, 130 
L.Ed.2d 462 (1994) ("interpretive doubt is to be resolved in the 
veteran's favor"), as quoted in Hazan at 521.

Overall, the Board has concluded that a separate 10 percent 
evaluation for left knee instability under 5257 is warranted 
beginning August 17, 2006.  To that extent, the appeal is 
granted.  See 38 C.F.R. §§ 4.3, 4.7.  An evaluation in excess of 
10 percent for the left knee degenerative joint disease is not 
warranted.  

C.  Degenerative Disc Disease of the Lumbar Spine

The Veteran contends that his back disability warrants a higher 
evaluation than the currently assigned 10 percent evaluation.

The RO has evaluated the Veteran's low back disorder under 38 
C.F.R. § 4.71a, Diagnostic Code 5242 for degenerative arthritis 
of the spine, which also refers to Diagnostic Code 5003.

Under the general rating formula, a 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but no greater than 235 degrees; or, muscle spasms, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation 
is in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100 
percent evaluation contemplates unfavorable ankylosis of the 
entire spine. Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  

"Combined range of motion" refers to the sum of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  Section 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine is flexion to 90 degrees and 
extension, bilateral lateral flexion, and bilateral rotation to 
30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic Code 5003 
also allows for evaluation in cases where there is an absence of 
limitation of motion.  With x-ray evidence of involvement of two 
or more major joins or two or more minor joint groups, a 10 
percent evaluation is warranted.  With x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, a 20 
percent evaluation is assigned.  

Diagnostic Code 5243 for intervertebral disc syndrome is also 
relevant to his claim.  It provides for evaluation either under 
the General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  The latter formula provides a 
10 percent evaluation with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during the 
past twelve months.  A 20 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past twelve months.  A 
40 percent evaluation is assigned in cases of incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past twelve months.  A 60 percent 
evaluation contemplates incapacitating episodes having a total 
duration of at least six weeks during the past twelve months.  An 
"incapacitating episode" is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

In the present case, a December 2006 x-ray report notes 
multilevel spondylotic changes of the lower lumbar spine with 
moderate right and severe left lateral recess stenosis.  The 
report also showed osteoarthritic change to the bilateral 
sacroiliac joints and an incidental 1 centimeter interossesous 
hemangioma in the L2 Vertebral body.   In January 2007, the 
Veteran was treated for low back spasms, pain and stiffness.  

The Veteran's low back disorder was addressed by a VA spine 
examination in October 2007.  Significantly, the examiner noted 
marked paralumbar muscle spasm where the muscles were very tight.  
Upon examination, flexion was to 80 degrees and later the Veteran 
was able to flex to 90 degrees.  Given the evidence of muscle 
spasms, the Board finds that an increased rating of 20 percent 
for the Veteran's low back disorder is warranted beginning August 
17, 2006.  

Since the October 2007 examination, MRI and x-ray reports have 
been taken of the Veteran's spine.  A November 2008 MRI report 
showed multilevel osteophyte complex contributing to mild 
bilateral foraminal stenosis and minimal central canal stenosis.  
The findings appeared to be similar to the December 2006 report.  
A September 2009 x-ray of the spine showed minimal disc 
degeneration at L4-5 with minimal osteophyte formation at L3-4 
and L4-5.  The October 2009 MRI showed spondylosis, degenerative 
disc disease and facet arthrosis with mild bilateral 
neuroforaminal narrowing from L3 through S1 and no significant 
change when compared to the November 2008 report.

In terms of the effective date, the proper effective date for 
increased rating claims is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of claim for 
increased rating.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 
C.F.R. § 3.400(o)(2) (2009).  In making the determination that 
entitlement to an increased rating of 20 percent had occurred as 
of August 17, 2006, the Board has considered all of the evidence 
of record, regardless when it was received, and has not limited 
the evidence considered to a one year period prior to receipt of 
claim for increased rating.  See Hazan v. Gober, 10 Vet. App. at 
521 (1997).

As indicated in Hazan, 10 Vet. App. at 522, in this case, the 
Board has determined that the language "within one year from such 
a date" in 38 U.S.C.A. § 5110(b)(2) and similar regulatory 
language in 38 C.F.R. § 3.400(o)(2) do not preclude the 
assignment of an effective date for the 20 percent increased 
rating earlier than the date of receipt of increased rating 
claim.  In reaching the conclusion that the evidence of record in 
this case shows that the "earliest" date of factually 
ascertainable increase included the entire one year period prior 
to the date of receipt of the claim for increased rating rather 
than reading the statutory and regulatory requirements as 
invoking a closed one year period based upon when the evidence 
first showed that entitlement arose, the Board has applied the 
rule of resolving such interpretive doubt in the Veteran's favor.  
See Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 555, 130 
L.Ed.2d 462 (1994) ("interpretive doubt is to be resolved in the 
veteran's favor"), as quoted in Hazan at 521.

The Board notes that the general rating formula does not provide 
a rating in excess of 20 percent based upon thoracolumbar spine 
motions other than flexion.  

There is no evidence of incapacitating episodes involving the low 
back, thus precluding the possibility of a higher rating under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes.  In the October 2007 examination, the 
Veteran denied flare-ups of his back disability.  

As to range of motion, the most limited forward flexion evidence 
is shown in the October 2007 VA examination report when the 
Veteran had pain-free flexion to 80 degrees and later was able to 
flex to 90 degrees.  The examiner observed that the Veteran did 
not seem to have much pain with movement as long as he did not 
exceed his comfortable range of motion.

Since there is no evidence of incapacitating episodes, in order 
for the Veteran to receive a higher rating, the Veteran must show 
evidence of forward flexion of less than 30 degree, favorable 
ankylosis of the lumbar spine or unfavorable ankylosis of the 
thoracolumbar spine.  There is no indication of flexion less than 
30 degrees or unfavorable or favorable ankylosis of the lumbar 
spine.  There is absolutely no evidence of fixed spine deformity.

The Veteran has not reported numbness in his legs due to his back 
disability.  Therefore, a separate evaluation for associated 
objective neurological abnormalities is not warranted.   

For the forgoing reasons, the Board finds that an evaluation of 
20 percent for the Veteran's back disability, is warranted, 
beginning August 17, 2006.  An evaluation higher than 20 percent 
is not warranted at any time during the appeal period.  38 C.F.R. 
§§ 4.3, 4.7.   Despite this finding, the Board must also consider 
an extraschedular evaluation.  

D.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  The question of an extraschedular rating is 
a component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

In this case, the Veteran's disabilities are rated under 
diagnostic codes that evaluate knee disabilities and diseases and 
injuries of the spine.  These diagnostic codes essentially take 
into account the pain and limitation of function reported in the 
record.  As such, the schedule is adequate to evaluate the 
disabilities, and referral for consideration of an extraschedular 
rating is not warranted.  Since the schedular evaluation 
contemplates the claimant's level of disability and 
symptomatology, the Board does not need to determine whether an 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."


ORDER


Entitlement to an increased evaluation for degenerative changes 
of the left knee, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to a separate 10 percent evaluation, but not higher, 
for left knee instability is granted from August 17, 2006, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an evaluation of 20 percent, but not higher, for a 
low back disability is granted from August 17, 2006, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

After a careful review of the claims folder, the Board finds that 
the Veteran's claim for a compensable evaluation for hepatitis C 
must be remanded for further action.

The Veteran claims that his hepatitis C has worsened.  The 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The 
Veteran has noted in a June 2009 statement that his hepatitis C 
has gotten worse as his energy level has deteriorated and he has 
vomiting due to hepatitis C.  Given the evidence of worsening 
since the last examination, a new examination is needed.  

In addition, the October 2007 VA examination evaluating the 
Veteran's hepatitis C is inadequate for rating purposes.  The 
examiner did not provide an opinion as to whether the Veteran had 
malaise, anorexia or incapacitating episodes due to his hepatitis 
C.  A new VA examination is therefore needed in order to make an 
informed decision regarding the Veteran's current level of 
functional impairment and adequately evaluate his current level 
of disability.  See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination, with an appropriate examiner, to 
determine the symptoms and severity of his 
hepatitis C.  The Veteran's claims file should 
be made available to the examiner, and the 
examiner is requested to review the entire 
claims file in conjunction with the 
examination. 

All pertinent pathology associated with this 
service-connected disability should be noted 
in the examination report.  The examiner 
should render specific findings with respect 
to the existence and extent (or 
frequency/duration, as appropriate) of:  
fatigue, malaise, nausea, anorexia, vomiting, 
weight loss, hepatomegaly, incapacitating 
episodes, and arthralgia.

All tests and studies deemed necessary by the 
examiner should be performed.   
 
A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above and any 
additional development deemed necessary, the 
AMC should readjudicate the issue.  If any 
benefit sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case, and should 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
 CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


